[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  JULY 21, 2008
                               No. 07-15974
                                                                THOMAS K. KAHN
                           Non-Argument Calendar
                                                                    CLERK
                         ________________________

                            BIA No. A28-305-829

ROSA INES NEIRA,


                                                               Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (July 21, 2008)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Rosa Ines Neira petitions for review of the Board of Immigration Appeals’
decision denying her motion to reopen her removal proceedings to apply for status

adjustment.

                                              I.

       Neira, a native and citizen of Colombia, filed an application for asylum,

withholding of removal, and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment. The

Immigration Judge denied Neira’s applications for relief but granted her request for

voluntary departure. Neira appealed to the BIA, which affirmed the IJ’s order and

dismissed her appeal on August 3, 2007. The BIA further ordered that Neira had

sixty days from the date of its order to depart from the United States voluntarily.

       On October 1, 2007, just one day before her sixty day period for voluntary

departure was set to expire, Neira filed a motion to reopen her removal proceedings

so that she could apply for status adjustment. That motion indicated that Neira’s

son would soon become a naturalized citizen, which would allow him to then file

an I-130 petition for alien relative status on Neira’s behalf and her to file an I-485

application for adjustment.1 Attached to Neira’s motion to reopen were: (1) a

document indicating that her son’s application for naturalization had been

recommended for approval; (2) an unfiled and undated I-130 alien relative petition;



       1
         Neira’s son did not become a United States citizen until November 2, 2007, at which
time the motion to reopen was pending.
                                              2
and (3) an unfiled and undated I-485 application to adjust status.

      The BIA rejected Neira’s motion to reopen on October 3, 2007 because her

attorney had failed to file the required notice of entry. The Board did, however,

instruct Neira that she would be permitted to file a corrected motion within fifteen

days. On October 9, 2007 the BIA received the corrected motion from Neira’s

attorney.

      The BIA denied the motion to reopen. The Board initially noted that

“[w]hile the DHS correctly noted that [Neira] would be ineligible for adjustment

for overstaying the period of voluntary departure, the defect was cured within the

time limit set in our notice, and she is consequently not considered ineligible for

her failure to depart within the time granted to her under the voluntary departure

order.” However, the BIA determined that Neira was not “prima facie eligible for

the relief she seeks” because the visa petition that her son was going to reportedly

file on her behalf had “not yet been adjudicated.” Furthermore, although Neira had

relied on the BIA’s holding in In re Velarde-Pacheco, 23 I. & N. Dec. 253 (BIA

2002), the Board distinguished that case as being “limited to cases involving

adjustment based on a marriage.” Neira timely petitioned this Court for review of

the BIA’s order denying her motion to reopen.

                                          II.

      “We review the BIA’s denial of a motion to reopen for abuse of discretion.”
                                           3
Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1226 (11th Cir. 2008). Our

review is, therefore, “limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary and

capricious.” Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005)

(internal quotation marks and citation omitted). “[T]he BIA’s failure to follow its

own precedents without providing a reasoned explanation for doing so can

constitute an abuse of discretion.” Montano Cisneros, 514 F.3d at 1226.

      The Immigration and Nationality Act provides the Attorney General with the

discretion to adjust the status of an alien to that of a lawful permanent resident if:

“(1) the alien makes an application for such adjustment, (2) the alien is eligible to

receive an immigrant visa and is admissible to the United States for permanent

residence, and (3) an immigrant visa is immediately available to him at the time his

application is filed.” 8 U.S.C. § 1255(a). The INA further provides that “any

citizen of the United States claiming that an alien is entitled to . . . an immediate

relative status . . . may file a petition with the Attorney General for such

classification.” Id. § 1154(a)(1)(A)(i). The term “immediate relative” as used in

that provision includes “children, spouses, and parents of a citizen of the United

States.” Id. § 1151(b)(2)(A)(i).

      The INA also provides aliens with ninety days from the date of a final

administrative order to file one motion to reopen, which “shall state the new facts
                                            4
that will be proven at a hearing to be held if the motion is granted and shall be

supported by affidavits or other evidentiary material.” Id. § 1229a(c)(7)(B). Such

a motion “shall not be granted unless it appears to the [BIA] that evidence sought

to be offered is material and was not available and could not have been discovered

or presented at the former hearing.” 8 C.F.R. § 1003.2(c)(1).

      We have noted that “[m]otions to reopen are disfavored, especially in a

removal proceeding, ‘where, as a general matter, every delay works to the

advantage of the deportable alien who wishes merely to remain in the United

States.’” Abdi, 430 F.3d at 1149 (quoting INS v. Doherty, 502 U.S. 314, 323, 112

S. Ct. 719, 724–25 (1992)). The movant’s burden is, therefore, a heavy one. Ali v.

U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006). She must “present[ ]

evidence of such a nature that the [BIA] is satisfied that if proceedings before the

[IJ] were reopened, with all attendant delays, the new evidence offered would

likely change the result in the case.” Id. (internal quotation marks and citation

omitted) (alterations in original).

      The BIA did not abuse its discretion by denying Neira’s motion to reopen.

Although Neira submitted evidence of her son’s impending naturalization in

connection with her motion to reopen, she provided no evidence that a relative visa

petition had been filed on her behalf. Instead, she offered only an undated and

unfiled I-130 petition along with an undated and unfiled I-485 application for
                                           5
status adjustment. Under these circumstances, it was not an abuse of discretion for

the BIA to conclude that Neira was not prima facie eligible for status adjustment

because she failed to submit evidence that “an immigrant visa [was] immediately

available to [her].” See 8 U.S.C. § 1255(a).

      Nor does, as Neira contends, In re Velarde-Pacheco compel the conclusion

that the BIA abused its discretion. In that case, the petitioner married a United

States citizen after his deportation had already been ordered. Velarde-Pacheco, 23

I. & N. Dec. at 254. As a result, the petitioner’s wife filed an I-130 petition on his

behalf and he simultaneously filed an I-485 application for status adjustment. Id.

The petitioner additionally filed a motion to reopen his removal proceedings,

submitting copies of the adjustment application and supporting documentation. Id.

The BIA’s former policy with respect to such motions was to deny them where

they had not yet been adjudicated by the Service. See id. at 255. However, the

Board noted that the effect of that policy coupled with the limitation that

respondents may file only one motion to reopen within ninety days of a final

administrative order and the Service’s inability to adjudicate many I-130 petitions

within that time period, “has been to deprive a small class of respondents, who are

otherwise prima facie eligible for adjustment, of the opportunity to have their

adjustment applications reviewed by an Immigration Judge.” Id.

      In Velarde-Pacheco, therefore, the Board concluded that:
                                           6
      a properly filed motion to reopen may be granted, in the exercise of
      discretion, to provide an alien an opportunity to pursue an application
      for adjustment where the following factors are present: (1) the motion
      is timely filed; (2) the motion is not numerically barred by the
      regulations; (3) the motion is not barred by Matter of Shaar, 21 I. &
      N. Dec. 541 (BIA 1996), or any other procedural grounds; (4) the
      motion presents clear and convincing evidence indicating a strong
      likelihood that the respondent’s marriage is bona fide; and (5) the
      Service either does not oppose the motion or bases its opposition
      solely on Matter of Arthur.

Id. at 256. However, the Board went on to “emphasize that [it] was not endors[ing]

granting adjustment of status in every case in which a respondent makes a prima

facie showing of eligibility” and that its decision did “not require Immigration

Judges to reopen proceedings pending adjudication of an I-130 visa petition in

every case in which the respondent meets all five of the aforementioned factors.”

Id. at 256–57.

      Velarde-Pacheco involved only status adjustments based on marriage. The

BIA provided a reasoned explanation for declining to apply that precedent in this

distinguishable setting. See Montano Cisneros, 514 F.3d at 1226. Specifically, in

denying Neira’s motion to reopen the BIA explained that it did not find the holding

of Velarde-Pacheco relevant because “it was limited to cases involving adjustment

based on marriage,” which Congress had expressed a desire to treat differently than

petitions from other family members. See also Velarde-Pacheco, 23 I. & N. Dec.

at 257 (reasoning that its holding was “consistent with Congress’ legislative intent

                                          7
in amending the marriage fraud provisions”). Because the BIA provided a

reasoned explanation for declining to extend its own precedent, we cannot say that

it acted arbitrarily or capriciously in denying Neira’s motion to reopen.

       Furthermore, even if the BIA had concluded that Velarde-Pacheco was

applicable to cases such as this one where an application for status adjustment is

based on a parental relationship, that case only held that motions to reopen “may

be granted, in the exercise of discretion” but need not be granted “in every case in

which the respondent meets all five of the aforementioned factors.” Id. at 256. It

was, therefore, within the discretion of the BIA to deny Neira’s petition even if it

had determined that Velarde-Pacheco applied and she satisfied all five factors.2

       AFFIRMED.




       2
           Although the parties have not addressed the issue, we note that the BIA relied upon our
decision in Ugokwe v. U.S. Attorney General, 453 F.3d 1325 (11th Cir. 2006), in rejecting the
government’s argument that Neira was ineligible for status adjustment because she failed to
voluntarily depart within the time granted to her. In Ugokwe, this Court held that “the timely
filing of a motion to reopen tolls the period of voluntary departure pending the resolution of the
motion to reopen.” Id. at 1331.

       Since the BIA’s decision, however, the Supreme Court has rejected the notion of
“automatic tolling of the voluntary departure period during the pendency of the motion to
reopen.” See Dada v. Mukasey,         U.S.     ,   , 128 S. Ct. 2307, 2318–19 (2008). In Dada,
the Supreme Court held that, “to safeguard the right to pursue a motion to reopen for voluntary
departure recipients, the alien must be permitted to withdraw, unilaterally, a voluntary departure
request before expiration of the departure period, without regard to the underlying merits of the
motion to reopen.” Id. at     , 128 S. Ct. at 2319. Because we have already concluded that the
BIA did not abuse its discretion by denying Neira’s motion on the basis explained above, we
need not decide what effect, if any, the Dada decision would have on this case or address the
timeliness of Neira’s filing of her motion to reopen.
                                                  8